Case 9:17-cv-81320-DMM Document 22 Entered on FLSD Docket 10/30/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 17-81320-CV-MIDDLEBROOKS/Reid

  MICHAEL SMITH,

         Petitioner,

  v.

  MARK INCH,

        Respondent.
  _________________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on Magistrate Judge Lisette Reid’s Report (DE 17),

  recommending denial of Petitioner Michael Smith’s pro se petition for writ of habeas corpus

  pursuant to 28 U.S.C. §2254 (DE 1). Following a trial in state court in 2008, Petitioner was

  convicted of three counts of vehicular homicide. He filed this habeas petition after having appealed

  his conviction, and after filing for post-conviction relief in state court. Judge Reid’s Report

  recommends denial of two of Smith’s claims as unexhausted and procedurally barred, and denial

  of one claim on the merits. (DE 17).

         Judge Reid’s Report was issued on June 29, 2020. On July 14, 2020, Petitioner moved for

  a 90-day extension of time to file objections based upon pandemic-related lock-downs at his

  prison, which he said was hindering his access to the law library. (DE 18). I granted the motion in

  part and extended the deadline by 30 days, until August 13, 2020. (DE 19). On August 6, 2020,

  Petitioner filed another motion for extension of time to file objections, this time seeking 120

  additional days, citing the same issues relating to the pandemic and his access to the law library.

  (DE 20). I granted this motion in part, and extended the deadline by another 30 days, until



                                                   1
Case 9:17-cv-81320-DMM Document 22 Entered on FLSD Docket 10/30/2020 Page 2 of 2




  September 14, 2020. (DE 21). It is now nearly six weeks past the second extended deadline, and

  Petitioner has not filed objections nor sought an additional extension of time.

          Upon review of the Report and the record as a whole, I agree with Magistrate Judge Reid’s

  conclusion that the petition in this case should be denied. Accordingly, it is ORDERED AND

  ADJUDGED that:

     (1) Magistrate Judge Reid’s Report (DE 17) is hereby ADOPTED.

     (2) Michael Smith’s pro se petition for writ of habeas corpus pursuant to 28 U.S.C. §2254 (DE

          1) is DENIED.

     (3) Michael Smith’s request for an evidentiary hearing is DENIED.

     (4) No certificate of appealability shall issue.

     (5) The Clerk of the Court is directed to CLOSE THIS CASE and DENY all pending motions

          AS MOOT.

     DONE AND ORDERED in Chambers in West Palm Beach, Florida, this 30th day of October,

  2020.




                                                               Donald M. Middlebrooks
                                                               United States District Judge

  Copies to:     Counsel of Record;
                 Michael Smith, Pro Se
                 611433
                 Avon Park Correctional Institution
                 Inmate Mail/Parcels
                 8100 Highway 64 East
                 Avon Park, FL 33825



                                                    2
